EXHIBIT 10.5  

 

SELLER REGISTRATION RIGHTS AGREEMENT

THIS SELLER REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as
of [●], 2020 by and among (i) Lion Group Holding Ltd., a Cayman Islands exempted
company (including any successor entity thereto, “Pubco”), and (ii) the
undersigned parties listed as “Investors” on the signature page hereto (each, an
“Investor” and collectively, the “Investors”).

WHEREAS, on March 10, 2020, (i) Proficient Alpha Acquisition Corp., a Nevada
corporation (the “Purchaser”), (ii) Shih-Chung Chou, in the capacity as the
Purchaser Representative thereunder (the “Purchaser Representative”), (iii)
Pubco, (iv) Lion MergerCo 1, Inc., a Delaware corporation and a wholly-owned
subsidiary of Pubco (“Merger Sub”), (v) Lion Financial Group Limited, a
corporation organized under the laws of the British Virgin Islands (“Lion”),
(vi) Wang Jian and Legend Success Ventures Limited, each in the capacity
thereunder as the Seller Representative, and (v) each of the Investors entered
into that certain Business Combination Agreement (as amended from time to time
in accordance with the terms thereof, the “Business Combination Agreement”);

WHEREAS, pursuant to the Business Combination Agreement, subject to the terms
and conditions thereof, upon the consummation of the transactions contemplated
thereby (the “Closing”), among other matters, (i) Merger Sub will merge with and
into Purchaser, with Purchaser continuing as the surviving entity and a
wholly-owned subsidiary of Pubco, and with holders of Purchaser’s securities
receiving substantially equivalent securities of Pubco, and (ii) Pubco will
acquire all of the issued and outstanding capital shares of Lion from the
Investors in exchange for the Exchange Shares, subject to the withholding of the
Escrow Shares being deposited in the Escrow Account in accordance with the terms
and conditions of the Business Combination Agreement and the Escrow Agreement,
with Lion becoming a wholly-owned subsidiary of Pubco, all upon the terms and
subject to the conditions set forth in the Business Combination Agreement and in
accordance with the provisions of applicable law;

WHEREAS, in connection with the execution of the Business Combination Agreement,
certain of the Investors (the “Lock-Up Investors”) entered into a lock-up
agreement with Pubco and the Purchaser Representative (each, as amended from
time to time in accordance with the terms thereof, a “Lock-Up Agreement”),
pursuant to which each such Lock-Up Investor agreed not to transfer its Pubco
securities for a certain period of time after the Closing as stated in the
Lock-Up Agreement or to transfer their rights to the Escrow Shares while such
shares are held in escrow under the Escrow Agreement; and

WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the Exchange
Shares received by the Investors under the Business Combination Agreement,
including any shares held in escrow as Escrow Shares upon their release from
escrow to the Investors and any additional Exchange Shares issued after the
Closing pursuant to Section 2.5 of the Business Combination Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.                   DEFINITIONS. Any capitalized term used but not defined in
this Agreement will have the meaning ascribed to such term in the Business
Combination Agreement. The following capitalized terms used herein have the
following meanings:

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 



  (1) 

   

 

“Business Combination Agreement” is defined in the recitals to this Agreement.

“Closing” is defined in the recitals to this Agreement.

“Company” is defined in the recitals to this Agreement.

“Demand Registration” is defined in Section 2.1.1.

“Demanding Holder” is defined in Section 2.1.1.

“Disinterested Independent Director” means an independent director serving on
Pubco’s board of directors at the applicable time of determination that is
disinterested in this Agreement (i.e., such independent director is not an
Investor, an Affiliate of an Investor, or an officer, director, manager,
employee, trustee or beneficiary of an Investor or its Affiliate, nor an
immediate family member of any of the foregoing).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of May 29, 2019 by and among Purchaser, I-Bankers Securities,
Inc. and the holders of “Registrable Securities” thereunder, as it is to be
amended at or prior to the Closing, including by the First Amendment to
Registration Rights Agreement, and as it may further be amended in accordance
with the terms thereof.

“Founder Securities” means those securities included in the definition of
“Registrable Securities” specified in the Founder Registration Rights Agreement.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Investor(s)” is defined in the preamble to this Agreement, and include any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of an Investor permitted under this Agreement and with respect to a
Lock-Up Investor, its Lock-Up Agreement.

“Investor Indemnified Party” is defined in Section 4.1.

“Lock-Up Agreement” is defined in the recitals to this Agreement.

“Lock-Up Investor” is defined in the recitals to this Agreement.

“Maximum Number of Securities” is defined in Section 2.1.4.

“Piggy-Back Registration” is defined in Section 2.2.1.

“Pro Rata” is defined in Section 2.1.4.

“Proceeding” is defined in Section 6.9. 

“Pubco” is defined in the preamble to this Agreement, and shall include Pubco’s
successors by merger, acquisition, reorganization or otherwise.



  (2) 

   

 

“Purchaser” is defined in the recitals to this Agreement.

“Purchaser Representative” is defined in the recitals to this Agreement.

“Register,” “Registered” and “Registration” mean a registration or offering
effected by preparing and filing a registration statement or similar document in
compliance with the requirements of the Securities Act, and the applicable rules
and regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” means the Class A Exchange Shares and any Pubco Class A
Ordinary Shares issuable upon the exercise of Class B Exchange Shares
(including, in each case, any of such shares held in escrow as Escrow Shares
pursuant to the Escrow Agreement and any additional Exchange Shares (with
respect to Class B Exchange Shares, only the Pubco Class A Ordinary shares
issuable upon the exercise of Class B Exchange Shares) issued after the Closing
pursuant to Section 2.5 of the Business Combination Agreement). Registrable
Securities include any warrants, capital shares or other securities of Pubco
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the foregoing securities. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by Pubco and subsequent public distribution of them shall
not require registration under the Securities Act; (c) such securities shall
have ceased to be outstanding; or (d) such securities are freely saleable under
Rule 144 without volume limitations. Notwithstanding anything to the contrary
contained herein, a Person shall be deemed to be an “Investor holding
Registrable Securities” (or words to that effect) under this Agreement only if
they are an Investor or a transferee of the applicable Registrable Securities
(so long as they remain Registrable Securities) of any Investor permitted under
this Agreement, the Escrow Agreement and any applicable Lock-Up Agreement.

“Registration Statement” means a registration statement filed by Pubco with the
SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities (other than a registration statement on Form S-4, F-4 or
Form S-8, or their successors, or any registration statement covering only
securities proposed to be issued in exchange for securities or assets of another
entity).

“Rule 144” means Rule 144 promulgated under the Securities Act.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Short Form Registration” is defined in Section 2.3.

“Specified Courts” is defined in Section 6.9.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 



  (3) 

   

 

2.                   REGISTRATION RIGHTS.

2.1               Demand Registration.

2.1.1          Request for Registration. Subject to Section 2.4, at any time and
from time to time after the Closing, Investors holding a majority-in-interest of
the Registrable Securities then issued and outstanding (for the avoidance of any
doubt, throughout this agreement, (i) such determination is based on the number
of Registrable Securities held by the investors and not the voting rights of
those Registrable Securities, and (ii) Escrow Shares as held under the terms of
the Escrow Agreement or other escrow arrangements shall not be counted towards
any majority-in-interest determination on behalf of the Investors under this
Agreement) may make a written demand for registration under the Securities Act
of all or part of their Registrable Securities (a “Demand Registration”). Any
demand for a Demand Registration shall specify the number of Registrable
Securities proposed to be sold and the intended method(s) of distribution
thereof. Within thirty (30) days following receipt of any request for a Demand
Registration, Pubco will notify all other Investors holding Registrable
Securities of the demand, and each Investor holding Registrable Securities who
wishes to include all or a portion of such Investor’s Registrable Securities in
the Demand Registration (each such Investor including shares of Registrable
Securities in such registration, a “Demanding Holder”) shall so notify Pubco
within fifteen (15) days after the receipt by the Investor of the notice from
Pubco. Upon any such request, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1. Pubco shall not be
obligated to effect more than an aggregate of three (3) Demand Registrations
under this Section 2.1.1 in respect of all Registrable Securities.
Notwithstanding anything in this Section 2.1 to the contrary, Pubco shall not be
obligated to effect a Demand Registration, (i) if a Piggy-Back Registration had
been available to the Demanding Holder(s) within the one hundred twenty (120)
days preceding the date of request for the Demand Registration, (ii) within
sixty (60) days after the effective date of a previous registration effected
with respect to the Registrable Securities pursuant this Section 2.1, or (iii)
during any period (not to exceed one hundred eighty (180) days) following the
closing of the completion of an offering of securities by Pubco if such Demand
Registration would cause Pubco to breach a “lock-up” or similar provision
contained in the underwriting agreement for such offering.

2.1.2          Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective and Pubco has complied in
all material respects with its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the SEC or
any other governmental agency or court, the Registration Statement with respect
to such Demand Registration will be deemed not to have been declared effective,
unless and until, (i) such stop order or injunction is removed, rescinded or
otherwise terminated, and (ii) a majority-in-interest of the Demanding Holders
thereafter elect to continue the offering; provided, further, that Pubco shall
not be obligated to file a second Registration Statement until a Registration
Statement that has been filed is counted as a Demand Registration or is
terminated.

2.1.3          Underwritten Offering. If a majority-in-interest of the Demanding
Holders so elect and advise Pubco as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering. In such
event, the right of any Demanding Holder to include its Registrable Securities
in such registration shall be conditioned upon such Demanding Holder’s
participation in such underwritten offering and the inclusion of such Demanding
Holder’s Registrable Securities in the underwritten offering to the extent
provided herein. All Demanding Holders proposing to distribute their Registrable
Securities through such underwritten offering shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such underwritten offering by a majority-in-interest of the Investors initiating
the Demand Registration and reasonably acceptable to Pubco.



  (4) 

   

 

2.1.4          Reduction of Offering. If the managing Underwriter or
Underwriters for a Demand Registration that is to be an underwritten offering
advises Pubco and the Demanding Holders in writing that the dollar amount or
number of Registrable Securities which the Demanding Holders desire to sell,
taken together with all other Pubco Ordinary Shares or other securities which
Pubco desires to sell and the Pubco Ordinary Shares or other securities, if any,
as to which Registration by Pubco has been requested pursuant to written
contractual piggy-back registration rights held by other security holders of
Pubco who desire to sell, exceeds the maximum dollar amount or maximum number of
shares that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Number of Securities”), then Pubco shall
include in such Registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders and the Founder
Securities for the account of any Persons who have exercised demand registration
rights pursuant to the Founder Registration Rights Agreement during the period
under which the Demand Registration hereunder is ongoing (all pro rata in
accordance with the number of securities that each applicable Person has
requested be included in such registration, regardless of the number of
securities held by each such Person, as long as they do not request to include
more securities than they own (such proportion is referred to herein as “Pro
Rata”)) that can be sold without exceeding the Maximum Number of Securities;
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the Pubco Ordinary Shares or other
securities that Pubco desires to sell that can be sold without exceeding the
Maximum Number of Securities; (iii) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (i) and (ii), the
Registrable Securities of Investors as to which registration has been requested
pursuant to Section 2.2 and the Founder Securities as to which registration has
been requested pursuant to the applicable written contractual piggy-back
registration rights of the Founder Registration Rights Agreement, Pro Rata among
the holders thereof based on the number of securities requested by such holders
to be included in such registration, that can be sold without exceeding the
Maximum Number of Securities; and (iv) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (i), (ii)
and (iii), the Pubco Ordinary Shares or other securities for the account of
other Persons that Pubco is obligated to register pursuant to written
contractual arrangements with such Persons that can be sold without exceeding
the Maximum Number of Securities. In the event that Pubco securities that are
convertible into Pubco Ordinary Shares are included in the offering, the
calculations under this Section 2.1.4 shall include such Pubco securities on an
as-converted to Pubco Ordinary Share basis.

2.1.5          Withdrawal. If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwritten offering or are not entitled to
include all of their Registrable Securities in any offering, such
majority-in-interest of the Demanding Holders may elect to withdraw from such
offering by giving written notice to Pubco and the Underwriter or Underwriters
of their request to withdraw prior to the effectiveness of the Registration
Statement filed with the SEC with respect to such Demand Registration. If the
majority-in-interest of the Demanding Holders withdraws from a proposed offering
relating to a Demand Registration in such event, then such registration shall
not count as a Demand Registration provided for in Section 2.1.

2.2               Piggy-Back Registration.

2.2.1          Piggy-Back Rights. Subject to Section 2.4, if at any time after
the Closing Pubco proposes to file a Registration Statement under the Securities
Act with respect to the Registration of or an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by Pubco for its own account or for security holders of
Pubco for their account (or by Pubco and by security holders of Pubco including
pursuant to Section 2.1), other than a Registration Statement (i) filed in
connection with any employee share option or other benefit plan, (ii) for an
exchange offer or offering of securities solely to Pubco’s existing security
holders, (iii) for an offering of debt that is convertible into equity
securities of Pubco, or (iv) for a dividend reinvestment plan, then Pubco shall
(x) give written notice of such proposed filing to Investors holding Registrable
Securities as soon as practicable but in no event less than ten (10) days before
the anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering or registration, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering, and (y) offer to Investors holding
Registrable Securities in such notice the opportunity to register the sale of
such number of Registrable Securities as such Investors may request in writing
within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). To the extent permitted by applicable securities laws with
respect to such registration by Pubco or another demanding security holder,
Pubco shall use its best efforts to cause (i) such Registrable Securities to be
included in such registration and (ii) the managing Underwriter or Underwriters
of a proposed underwritten offering to permit the Registrable Securities
requested to be included in a Piggy-Back Registration on the same terms and
conditions as any similar securities of Pubco and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All Investors holding Registrable Securities
proposing to distribute their securities through a Piggy-Back Registration that
involves an Underwriter or Underwriters shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such Piggy-Back Registration.



  (5) 

   

 

2.2.2          Reduction of Offering. If the managing Underwriter or
Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises Pubco and Investors holding Registrable Securities proposing to
distribute their Registrable Securities through such Piggy-Back Registration in
writing that the dollar amount or number of Pubco Ordinary Shares or other Pubco
securities which Pubco desires to sell, taken together with the Pubco Ordinary
Shares or other Pubco securities, if any, as to which registration has been
demanded pursuant to written contractual arrangements with Persons other than
the Investors holding Registrable Securities hereunder, the Registrable
Securities as to which registration has been requested under this Section 2.2,
and the Pubco Ordinary Shares or other Pubco securities, if any, as to which
registration has been requested pursuant to the written contractual piggy-back
registration rights of other security holders of Pubco, exceeds the Maximum
Number of Securities, then Pubco shall include in any such registration:

(a)               If the registration is undertaken for Pubco’s account: (i)
first, the Pubco Ordinary Shares or other securities that Pubco desires to sell
that can be sold without exceeding the Maximum Number of Securities; (ii)
second, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clause (i), the Registrable Securities of Investors as to
which registration has been requested pursuant to this Section 2.2 and the
Founder Securities as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights under the Founder
Registration Rights Agreement, Pro Rata among the holders thereof based on the
number of securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of
Securities; and (iii) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i) and (ii), the Pubco
Ordinary Shares or other equity securities for the account of other Persons that
Pubco is obligated to register pursuant to separate written contractual
arrangements with such Persons that can be sold without exceeding the Maximum
Number of Securities;

(b)               If the registration is a “demand” registration undertaken at
the demand of Demanding Holders pursuant to Section 2.1: (i) first, the Pubco
Ordinary Shares or other securities for the account of the Demanding Holders and
the Founder Securities for the account of any Persons who have exercised demand
registration rights pursuant to the Founder Registration Rights Agreement during
the period under which the Demand Registration hereunder is ongoing, Pro Rata
among the holders thereof based on the number of securities requested by such
holders to be included in such registration, that can be sold without exceeding
the Maximum Number of Securities; (ii) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (i), the
Pubco Ordinary Shares or other securities that Pubco desires to sell that can be
sold without exceeding the Maximum Number of Securities; (iii) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i) and (ii), the Registrable Securities of Investors as to
which registration has been requested pursuant to this Section 2.2 and the
Founder Securities as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights under the Founder
Registration Rights Agreement, Pro Rata among the holders thereof based on the
number of securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of
Securities; and (iv) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (i), (ii) and (iii), the Pubco
Ordinary Shares or other equity securities for the account of other Persons that
Pubco is obligated to register pursuant to separate written contractual
arrangements with such Persons that can be sold without exceeding the Maximum
Number of Securities;

 



  (6) 

   

 

(c)               If the registration is a “demand” registration undertaken at
the demand of holders of Founder Securities under the Founder Registration
Rights Agreement: (i) first, the Founder Securities for the account of the
demanding holders and the Registrable Securities for the account of Demanding
Holders who have exercised demand registration rights pursuant to Section 2.1
during the period under which the demand registration under the Founder
Registration Rights Agreement is ongoing, Pro Rata among the holders thereof
based on the number of securities requested by such holders to be included in
such registration, that can be sold without exceeding the Maximum Number of
Securities; (ii) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), the Pubco Ordinary Shares or
other securities that Pubco desires to sell that can be sold without exceeding
the Maximum Number of Securities; (iii) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (i) and
(ii), the Registrable Securities of Investors as to which registration has been
requested pursuant to this Section 2.2 and the Founder Securities as to which
registration has been requested pursuant to the applicable written contractual
piggy-back registration rights under the Founder Registration Rights Agreement,
Pro Rata among the holders thereof based on the number of securities requested
by such holders to be included in such registration, that can be sold without
exceeding the Maximum Number of Securities; and (iv) fourth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (i), (ii) and (iii), the Pubco Ordinary Shares or other equity
securities for the account of other Persons that Pubco is obligated to register
pursuant to separate written contractual arrangements with such Persons that can
be sold without exceeding the Maximum Number of Securities; and

(d)               If the registration is a “demand” registration undertaken at
the demand of Persons other than either Demanding Holders under Section 2.1 or
the holders of Founder Securities exercising demand registration rights under
the Founder Registration Rights Agreement: (i) first, the Pubco Ordinary Shares
or other securities for the account of the demanding Persons that can be sold
without exceeding the Maximum Number of Securities; (ii) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (i), the Pubco Ordinary Shares or other securities that Pubco desires to
sell that can be sold without exceeding the Maximum Number of Securities; (iii)
third, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clauses (i) and (ii), the Registrable Securities of
Investors as to which registration has been requested pursuant to this Section
2.2 and the Founder Securities as to which registration has been requested
pursuant to the applicable written contractual piggy-back registration rights
under the Founder Registration Rights Agreement, Pro Rata among the holders
thereof based on the number of securities requested by such holders to be
included in such registration, that can be sold without exceeding the Maximum
Number of Securities; and (iv) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i), (ii) and (iii),
the Pubco Ordinary Shares or other equity securities for the account of other
Persons that Pubco is obligated to register pursuant to separate written
contractual arrangements with such Persons that can be sold without exceeding
the Maximum Number of Securities.



  (7) 

   

 

In the event that Pubco securities that are convertible into Pubco Ordinary
Shares are included in the offering, the calculations under this Section 2.2.2
shall include such Pubco securities on an as-converted to Pubco Ordinary Share
basis. Notwithstanding anything to the contrary above, to the extent that the
registration of an Investor’s Registrable Securities would prevent Pubco or the
demanding shareholders from effecting such registration and offering, such
Investor shall not be permitted to exercise Piggy-Back Registration rights with
respect to such registration and offering.

2.2.3          Withdrawal. Any Investor holding Registrable Securities may elect
to withdraw such Investor’s request for inclusion of Registrable Securities in
any Piggy-Back Registration by giving written notice to Pubco of such request to
withdraw prior to the effectiveness of the Registration Statement. Pubco
(whether on its own determination or as the result of a withdrawal by Persons
making a demand pursuant to written contractual obligations) may withdraw a
Registration Statement at any time prior to the effectiveness of such
Registration Statement without any liability to the applicable Investor, subject
to the next sentence and the provisions of Section 4. Notwithstanding any such
withdrawal, Pubco shall pay all expenses incurred in connection with such
Piggy-Back Registration as provided in Section 3.3 (subject to the limitations
set forth therein) by Investors holding Registrable Securities that requested to
have their Registrable Securities included in such Piggy-Back Registration.

2.3               Short Form Registrations. After the Closing, subject to
Section 2.4, Investors holding Registrable Securities may at any time and from
time to time, request in writing that Pubco register the resale of any or all of
such Registrable Securities on Form S-3 or F-3 or any similar short-form
registration which may be available at such time (“Short Form Registration”);
provided, however, that Pubco shall not be obligated to effect such request
through an underwritten offering. Upon receipt of such written request, Pubco
will promptly give written notice of the proposed registration to all other
Investors holding Registrable Securities, and, as soon as practicable
thereafter, effect the registration of all or such portion of such Investors’
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities, if any, of any other Investors
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from Pubco; provided,
however, that Pubco shall not be obligated to effect any such registration
pursuant to this Section 2.3: (i) if Short Form Registration is not available to
Pubco for such offering; or (ii) if Investors holding Registrable Securities,
together with the holders of any other securities of Pubco entitled to inclusion
in such registration, propose to sell Registrable Securities and such other
securities (if any) at any aggregate price to the public of less than
$1,000,000. Registrations effected pursuant to this Section 2.3 shall not be
counted as Demand Registrations effected pursuant to Section 2.1.

2.4               Restriction of Offerings. Notwithstanding anything to the
contrary contained in this Agreement, the Investors shall not be entitled to
request, and Pubco shall not be obligated to effect, or to take any action to
effect, any registration (including any Demand Registration or Piggy-Back
Registration) pursuant to this Section 2 with respect to any Registrable
Securities that are either (i) subject to the transfer restrictions under the
applicable Lock-Up Investor’s Lock-Up Agreement or (ii) that are Escrow Shares
while they are held in the Escrow Account in accordance with the Escrow
Agreement and the Business Combination Agreement and not distributed to the
Investors.

 



  (8) 

   

 

3.                   REGISTRATION PROCEDURES.

3.1               Filings; Information. Whenever Pubco is required to effect the
registration of any Registrable Securities pursuant to Section 2, Pubco shall
use its best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method(s) of distribution thereof as
expeditiously as practicable, and in connection with any such request:

3.1.1          Filing Registration Statement. Pubco shall use its best efforts
to, as expeditiously as possible after receipt of a request for a Demand
Registration pursuant to Section 2.1, prepare and file with the SEC a
Registration Statement on any form for which Pubco then qualifies or which
counsel for Pubco shall deem appropriate and which form shall be available for
the sale of all Registrable Securities to be registered thereunder in accordance
with the intended method(s) of distribution thereof, and shall use its
reasonable efforts to cause such Registration Statement to become effective and
use its reasonable efforts to keep it effective for the period required by
Section 3.1.3; provided, however, that Pubco shall have the right to defer any
Demand Registration for up to ninety (90) days, and any Piggy-Back Registration
for such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates, in each case if Pubco shall furnish
to Investors requesting to include their Registrable Securities in such
registration a certificate signed by the Chief Executive Officer, Chief
Financial Officer or Chairman of Pubco stating that, in the good faith judgment
of the Board of Directors of Pubco, it would be materially detrimental to Pubco
and its shareholders for such Registration Statement to be effected at such time
or the filing would require premature disclosure of material information which
is not in the interests of Pubco to disclose at such time; provided further,
however, that Pubco shall not have the right to exercise the right set forth in
the immediately preceding proviso more than twice in any 365-day period in
respect of a Demand Registration hereunder.

3.1.2          Copies. Pubco shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, and such
Investors’ legal counsel, copies of such Registration Statement as proposed to
be filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Investors holding
Registrable Securities included in such registration or legal counsel for any
such Investors may request in order to facilitate the disposition of the
Registrable Securities owned by such Investors.

3.1.3          Amendments and Supplements. Pubco shall prepare and file with the
SEC such amendments, including post-effective amendments, and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and in compliance
with the provisions of the Securities Act until all Registrable Securities and
other securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement or such securities have been withdrawn or until such time
as the Registrable Securities cease to be Registrable Securities as defined by
this Agreement.

3.1.4          Notification. After the filing of a Registration Statement, Pubco
shall promptly, and in no event more than five (5) Business Days after such
filing, notify Investors holding Registrable Securities included in such
Registration Statement of such filing, and shall further notify such Investors
promptly and confirm such advice in writing in all events within five (5)
Business Days after the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the SEC of any stop order (and Pubco shall take all
actions required to prevent the entry of such stop order or to remove it if
entered); and (iv) any request by the SEC for any amendment or supplement to
such Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to Investors
holding Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the SEC a Registration
Statement or prospectus or any amendment or supplement thereto, including
documents incorporated by reference, Pubco shall furnish to Investors holding
Registrable Securities included in such Registration Statement and to the legal
counsel for any such Investors, copies of all such documents proposed to be
filed sufficiently in advance of filing to provide such Investors and legal
counsel with a reasonable opportunity to review such documents and comment
thereon; provided that such Investors and their legal counsel must provide any
comments promptly (and in any event within five (5) Business Days) after receipt
of such documents.

 



  (9) 

   

 

3.1.5          State Securities Laws Compliance. Pubco shall use its reasonable
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as Investors holding Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of Pubco and do any and all
other acts and things that may be necessary or advisable to enable Investors
holding Registrable Securities included in such Registration Statement to
consummate the disposition of such Registrable Securities in such jurisdictions;
provided, however, that Pubco shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or take any action to which it would be subject to
general service of process or to taxation in any such jurisdiction where it is
not then otherwise subject.

3.1.6          Agreements for Disposition. To the extent required by the
underwriting agreement or similar agreements, Pubco shall enter into reasonable
customary agreements (including, if applicable, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of Pubco in any underwriting agreement
which are made to or for the benefit of any Underwriters, to the extent
applicable, shall also be made to and for the benefit of Investors holding
Registrable Securities included in such Registration Statement. No Investor
holding Registrable Securities included in such Registration Statement shall be
required to make any representations or warranties in the underwriting agreement
except, if applicable, with respect to such Investor’s organization, good
standing, authority, title to Registrable Securities, lack of conflict of such
sale with such Investor’s material agreements and organizational documents, and
with respect to written information relating to such Investor that such Investor
has furnished in writing expressly for inclusion in such Registration Statement.

3.1.7          Cooperation. The principal executive officer of Pubco, the
principal financial officer of Pubco, the principal accounting officer of Pubco
and all other officers and members of the management of Pubco shall reasonably
cooperate in any offering of Registrable Securities hereunder, which cooperation
shall include the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and
participation in meetings with Underwriters, attorneys, accountants and
potential investors.

 



  (10) 

   

 

3.1.8          Records. Pubco shall make available for inspection by Investors
holding Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
Investor holding Registrable Securities included in such Registration Statement
or any Underwriter, all financial and other records, pertinent corporate
documents and properties of Pubco, as shall be reasonably necessary to enable
them to exercise their due diligence responsibility, and cause Pubco’s officers,
directors and employees to supply all information reasonably requested by any of
them in connection with such Registration Statement; provided that Pubco may
require execution of a reasonable confidentiality agreement prior to sharing any
such information.

3.1.9          Opinions and Comfort Letters. Pubco shall request its counsel and
accountants to provide customary legal opinions and customary comfort letters,
to the extent so reasonably required by any underwriting agreement.

3.1.10      Earnings Statement. Pubco shall comply with all applicable rules and
regulations of the SEC and the Securities Act, and make available to its
shareholders if reasonably required, as soon as reasonably practicable, an
earnings statement covering a period of twelve (12) months, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder.

3.1.11      Listing. Pubco shall use its best efforts to cause all Registrable
Securities that are Pubco Ordinary Shares included in any registration to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar securities issued by Pubco are then listed or designated or, if no
such similar securities are then listed or designated, in a manner satisfactory
to Investors holding a majority-in-interest of the Registrable Securities
included in such registration.

3.1.12      Road Show. If the registration involves the registration of
Registrable Securities involving gross proceeds in excess of $50,000,000, Pubco
shall use its reasonable efforts to make available senior executives of Pubco to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any underwritten offering.

3.2               Obligation to Suspend Distribution. Upon receipt of any notice
from Pubco of the happening of any event of the kind described in Section
3.1.4(iv), or in the event that the financial statements contained in the
Registration Statement become stale, or in the event that the Registration
Statement or prospectus included therein contains a misstatement of material
fact or omits to state a material fact due to a bona fide business purpose, or,
in the case of a resale registration on Short Form Registration pursuant to
Section 2.3 hereof, upon any suspension by Pubco, pursuant to a written insider
trading compliance program adopted by Pubco’s Board of Directors, of the ability
of all “insiders” covered by such program to transact in Pubco’s securities
because of the existence of material non-public information, each Investor
holding Registrable Securities included in any registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Investor
receives the supplemented or amended prospectus contemplated by Section
3.1.4(iv) or the Registration Statement is updated so that the financial
statements are no longer stale, or the restriction on the ability of “insiders”
to transact in Pubco’s securities is removed, as applicable, and, if so directed
by Pubco, each such Investor will deliver to Pubco all copies, other than
permanent file copies then in such Investor’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

3.3               Registration Expenses. Subject to Section 4, Pubco shall bear
all reasonable costs and expenses incurred in connection with any Demand
Registration pursuant to Section 2.1, any Piggy-Back Registration pursuant to
Section 2.2, and any registration on Short Form Registration effected pursuant
to Section 2.3, and all reasonable expenses incurred in performing or complying
with its other obligations under this Agreement, whether or not the Registration
Statement becomes effective, including: (i) all registration and filing fees;
(ii) fees and expenses of compliance with securities or “blue sky” laws
(including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses; (iv)
Pubco’s internal expenses (including all salaries and expenses of its officers
and employees); (v) the fees and expenses incurred in connection with the
listing of the Registrable Securities as required by Section 3.1.11; (vi)
Financial Industry Regulatory Authority fees; (vii) fees and disbursements of
counsel for Pubco and fees and expenses for independent certified public
accountants retained by Pubco (including the expenses or costs associated with
the delivery of any opinions or comfort letters requested pursuant to Section
3.1.9); (viii) the reasonable fees and expenses of any special experts retained
by Pubco in connection with such registration; and (ix) the reasonable fees and
expenses (up to a maximum of $15,000 in the aggregate in connection with such
registration) of one legal counsel selected by Investors holding a
majority-in-interest of the Registrable Securities included in such registration
for such legal counsel’s review, comment and finalization of the proposed
Registration Statement and other relevant documents. Pubco shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such holders.
Additionally, in an underwritten offering, all selling security holders and
Pubco shall bear the expenses of the Underwriter pro rata in proportion to the
respective amount of securities each is selling in such offering.

 



  (11) 

   

 

3.4               Information. Investors holding Registrable Securities included
in any Registration Statement shall provide such information as may reasonably
be requested by Pubco, or the managing Underwriter, if any, in connection with
the preparation of such Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the obligation to comply with federal and applicable state securities laws.
Investors selling Registrable Securities in any offering must provide all
questionnaires, powers of attorney, custody agreements, stock powers, and other
documentation reasonably requested by Pubco or the managing Underwriter.

4.                   INDEMNIFICATION AND CONTRIBUTION.

4.1               Indemnification by Pubco. Subject to the provisions of this
Section 4.1 below, Pubco agrees to indemnify and hold harmless each Investor,
and each Investor’s officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each Person, if any, who controls an Investor
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) (each, an “Investor Indemnified Party”), from and against any
expenses, losses, judgments, claims, damages or liabilities, whether joint or
several, arising out of or based upon any untrue statement of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by Pubco of the Securities Act or any rule or regulation promulgated
thereunder applicable to Pubco and relating to action or inaction required of
Pubco in connection with any such registration (provided, however, that the
indemnity agreement contained in this Section 4.1 shall not apply to amounts
paid in settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of Pubco, such consent not to be
unreasonably withheld, delayed or conditioned); and Pubco shall promptly
reimburse the Investor Indemnified Party for any legal and any other expenses
reasonably incurred by such Investor Indemnified Party in connection with
investigating and defending any such expense, loss, judgment, claim, damage,
liability or action; provided, however, that Pubco will not be liable in any
such case to the extent that any such expense, loss, claim, damage or liability
arises out of or is based upon any untrue statement or omission made in such
Registration Statement, preliminary prospectus, final prospectus, or summary
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to Pubco, in writing, by such selling
holder or Investor Indemnified Party expressly for use therein. Pubco also shall
indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members and agents and each Person who controls
such Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

 



  (12) 

   

 

4.2               Indemnification by Investors Holding Registrable Securities.
Subject to the provisions of this Section 4.2 below, each Investor selling
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling Investor, indemnify and hold harmless Pubco,
each of its directors and officers and each Underwriter (if any), and each other
selling holder and each other Person, if any, who controls another selling
holder or such Underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission to state a material
fact required to be stated therein or necessary to make the statement therein
not misleading, if the statement or omission was made in reliance upon and in
conformity with information furnished in writing to Pubco by such selling
Investor expressly for use therein (provided, however, that the indemnity
agreement contained in this Section 4.2 shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the indemnifying Investor, such
consent not to be unreasonably withheld, delayed or conditioned), and shall
reimburse Pubco, its directors and officers, each Underwriter and each other
selling holder or controlling Person for any legal or other expenses reasonably
incurred by any of them in connection with investigation or defending any such
loss, claim, damage, liability or action. Each selling Investor’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
Investor.

4.3               Conduct of Indemnification Proceedings. Promptly after receipt
by any Person of any notice of any loss, claim, damage or liability or any
action in respect of which indemnity may be sought pursuant to Section 4.1 or
4.2, such Person (the “Indemnified Party”) shall, if a claim in respect thereof
is to be made against any other Person for indemnification hereunder, notify
such other Person (the “Indemnifying Party”) in writing of the loss, claim,
judgment, damage, liability or action; provided, however, that the failure by
the Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party (acting reasonably), consent to entry of
judgment or effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.

 



  (13) 

   

 

4.4               Contribution.

4.4.1          If the indemnification provided for in the foregoing Sections
4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in respect of any loss,
claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue statement of a material fact or the omission to state a
material fact relates to information supplied by such Indemnified Party or such
Indemnifying Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

4.4.2          The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 4.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding Section
4.4.1.

4.4.3          The amount paid or payable by an Indemnified Party as a result of
any loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no Investor holding
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of any underwriting fees,
discounts, commissions or taxes) actually received by such Investor from the
sale of Registrable Securities which gave rise to such contribution obligation.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

5.                   RULE 144.

5.1               Rule 144. Pubco covenants that it shall file any reports
required to be filed by it under the Securities Act and the Exchange Act and
shall take such further action as Investors holding Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
Investors to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, as such Rule 144 may be amended from time to time, or
any similar rule or regulation hereafter adopted by the SEC.

 



  (14) 

   

 

6.                   MISCELLANEOUS.

6.1               Other Registration Rights. Pubco represents and warrants that
as of the date of this Agreement, no Person, other than the holders of (i)
Registrable Securities and (ii) Founder Securities, has any right to require
Pubco to register any of Pubco’s share capital for sale or to include Pubco’s
share capital in any registration filed by Pubco for the sale of share capital
for its own account or for the account of any other Person.

6.2               Assignment; No Third Party Beneficiaries. This Agreement and
the rights, duties and obligations of Pubco hereunder may not be assigned or
delegated by Pubco in whole or in part, unless Pubco first provides Investors
holding Registrable Securities at least ten (10) Business Days prior written
notice; provided that no assignment or delegation by Pubco will relieve Pubco of
its obligations under this Agreement unless Investors holding a
majority-in-interest of the Registrable Securities provide their prior written
consent, which consent must not be unreasonably withheld, delayed or
conditioned. This Agreement and the rights, duties and obligations of Investors
holding Registrable Securities hereunder may be freely assigned or delegated by
such Investor in conjunction with and to the extent of any transfer of
Registrable Securities by such Investor which is permitted by the Escrow
Agreement and such Investor’s applicable Lock-Up Agreement; provided that no
assignment by any Investor of its rights, duties and obligations hereunder shall
be binding upon or obligate Pubco unless and until Pubco shall have received (i)
written notice of such assignment and (ii) the written agreement of the
assignee, in a form reasonably satisfactory to Pubco, to be bound by the terms
and provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). This Agreement and the provisions
hereof shall be binding upon and shall inure to the benefit of each of the
parties, to the permitted assigns of the Investors or of any assignee of the
Investors. This Agreement is not intended to confer any rights or benefits on
any Persons that are not party hereto other than as expressly set forth in
Section 4 and this Section 6.2. If the Pubco Representative is replaced in
accordance with the terms of the Business Combination Agreement, the replacement
Pubco Representative shall automatically become a party to this Agreement as if
it were the original Pubco Representative hereunder.

6.3               Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to Pubco, to:

Lion Group Holding Ltd.
Unit A-C, 33/F, Tower A, Billion Center
1 Wang Kwong Road
Kowloon Bay, Hong Kong
Attention: Wang Jian / Wilson Wang / Rover Luo / Alex Lee
Facsimile No.: +852 2796 2338
Telephone No.: +852 2820 9088 / +852 9690 0900 / +852 2820 9001 / +852 2820 9099
Email: *** / *** / rover.luo@libkr.com / alex.lee@libkr.com

With copies to (which shall not constitute notice):

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: James Hu; Christian Nagler
Facsimile No.: +1 (212) 446-6460
Telephone No.: +1 (212) 909-3341
Email: james.hu@kirkland.com;
cnagler@kirkland.com

and

Kirkland & Ellis International LLP
26th Floor, Gloucester Tower, The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ben James
Facsimile No.: +852-3761-3301
Telephone No.: +852-3761-3412
Email: ben.james@kirkland.com

If to an Investor, to:  the address set forth underneath such            
Investor’s name on the signature page.

With copies to (which shall not constitute notice):

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: James Hu; Christian Nagler
Facsimile No.: +1 (212) 446-6460
Telephone No.: +1 (212) 909-3341
Email: james.hu@kirkland.com;
cnagler@kirkland.com

and

Kirkland & Ellis International LLP
26th Floor, Gloucester Tower, The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ben James
Facsimile No.: +852-3761-3301
Telephone No.: +852-3761-3412
Email: ben.james@kirkland.com



  (15) 

   

 

6.4               Severability. This Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable. Notwithstanding
anything to the contrary contained in this Agreement, in the event that a duly
executed copy of this Agreement is not delivered to Pubco by a Person receiving
Exchange Shares in connection with the Closing, such Person failing to provide
such signature shall not be a party to this Agreement or have any rights or
obligations hereunder, but such failure shall not affect the rights and
obligations of the other parties to this Agreement as amongst such other
parties.

6.5               Entire Agreement. This Agreement (together with the Business
Combination Agreement, the Escrow Agreement and the Lock-Up Agreements to the
extent incorporated herein, and including all agreements entered into pursuant
hereto or thereto or referenced herein or therein and all certificates and
instruments delivered pursuant hereto and thereto) constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written, relating to the subject matter hereof; provided, that, for the
avoidance of doubt, the foregoing shall not affect the rights and obligations of
the parties under the Business Combination Agreement or any other Ancillary
Document or the rights or obligations of the parties under the Founder
Registration Rights Agreement.

6.6               Interpretation. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.



  (16) 

   

 

6.7               Amendments; Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written agreement or consent of Pubco (after the Closing by a majority
of the Disinterested Independent Directors) and Investors holding a
majority-in-interest of the Registrable Securities; provided, that any amendment
or waiver of this Agreement which affects an Investor in a manner materially and
adversely disproportionate to other Investors will also require the consent of
such Investor. No failure or delay by a party in exercising any right hereunder
shall operate as a waiver thereof. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

6.8               Remedies Cumulative. In the event a party fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the other parties may proceed to protect and enforce its rights by
suit in equity or action at law, whether for specific performance of any term
contained in this Agreement or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Agreement or to
enforce any other legal or equitable right, or to take any one or more of such
actions, without being required to post a bond. None of the rights, powers or
remedies conferred under this Agreement shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.

6.9               Governing Law; Jurisdiction. This Agreement shall be governed
by, construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof. Each party hereto
hereby (i) submits to the exclusive jurisdiction of any state or federal court
located in the County of New York in the State of New York (or in any appellate
court thereof) (the “Specified Courts”) for the purpose of any claim, action,
litigation or other legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby (a “Proceeding”), and
(b) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Proceeding, any claim that it is not subject personally
to the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Proceeding is brought in an
inconvenient forum, that the venue of the Proceeding is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law. Each party
irrevocably consents to the service of the summons and complaint and any other
process in any Proceeding, on behalf of itself, or its property, by personal
delivery of copies of such process to such party at the applicable address set
forth in Section 6.3. Nothing in this Section 6.9 shall affect the right of any
party to serve legal process in any other manner permitted by applicable Law.

6.10           WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACTIONS OF THE INVESTORS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.



  (17) 

   

 

6.11           Authorization to Act on Behalf of Pubco. The parties acknowledge
and agree that from and after the Closing, the Disinterested Independent
Directors, by vote, consent, approval or determination of a majority of the
Disinterested Independent Directors, is authorized and shall have the sole right
to act on behalf of Pubco under this Agreement, including the right to enforce
Pubco’s rights and remedies under this Agreement. Without limiting the
foregoing, in the event that an Investor serves as a director, officer, employee
or other authorized agent of Pubco, such Investor shall have no authority,
express or implied, to act or make any determination on behalf of Pubco in
connection with this Agreement or any dispute or Action with respect hereto.

6.12           Termination of Business Combination Agreement. This Agreement
shall be binding upon each party upon such party’s execution and delivery of
this Agreement, but this Agreement shall only become effective upon the Closing.
In the event that the Business Combination Agreement is validly terminated in
accordance with its terms prior to the Closing, this Agreement shall
automatically terminate and become null and void and be of no further force or
effect, and the parties shall have no obligations hereunder.

6.13           Counterparts. This Agreement may be executed in multiple
counterparts (including by facsimile or pdf or other electronic document
transmission), each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW}

 

 



  (18) 

   

 

IN WITNESS WHEREOF, the parties have caused this Seller Registration Rights
Agreement to be executed and delivered as of the date first written above.

 



  Pubco:       LION GROUP HOLDING LTD.       By:       Name:   Title:

 



  (19) 

   

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.



  Investor:                                   [INVESTOR]                      
By:                       Name:           Title:                       Address
for Notice:                   Address:                                          
                Facsimile:                                   Telephone:        
                          Email:                              

 





  (20) 

   

